DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 25, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-8, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatem et al. (U.S. PGPUB. 2019/0393019 A1) in view of Zhang et al. (CN 101170052 B).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Hatem et al. teach a radical source operable to generate radicals in proximity to a wafer; a filter positioned between the radical source and the wafer; an ion source operable to deliver an ion beam to the wafer, wherein the ion beam passes outside the filter.  (Paragraphs 0025-0054; Paragraphs 0056-0063; Figures)

    PNG
    media_image1.png
    262
    405
    media_image1.png
    Greyscale

	The difference between Hatem et al. and claim 1 is that the filter includes a first plate operable to control radicals generated by the radical source is not discussed.  
	Regarding the filter including a first plate operable to control radicals generated by the radical source (Claim 1), Zhang et al. teach a first plate operable to control radicals.  (Fig. 17)
DEPENDENT CLAIM 2:
	The difference not yet discussed is wherein the radical source is a tubular cathode.
Regarding claim 2, Hatem et al. teach wherein the radical source is a tubular cathode.  (Paragraph 0051 – cylindrical)
DEPENDENT CLAIM 3:
	The difference not yet discussed is wherein the filter comprises a second plate extending substantially parallel to the first plate, wherein the radicals pass between the first plate and the second plate is not discussed.
	Regarding claim 3, Zhang et al. teach a filter should have plate electrodes, first and second, that face each other to filter out charged particles and allow radicals to pass. (Paragraph 0106; Fig. 17)

    PNG
    media_image2.png
    204
    432
    media_image2.png
    Greyscale

DEPENDENT CLAIM 6:
	The difference not yet discussed is wherein the first plate and the second plate are positioned on opposite sides of the radicals.
	Regarding claim 6, Zhang et al. teach first plate and second plate positioned on opposite side of the radicals.  (Paragraph 0106; Fig. 17)
DEPENDENT CLAIM 7:
	The difference not yet discussed wherein the ion beam is delivered to the wafer along a beamline, and wherein the beamline is positioned below the filter.
	Regarding claim 7, Hatem et al. teach wherein the ion beam is delivered to the wafer along a beamline, and wherein the beamline is positioned below the filter.  (Paragraphs 0025-0054; Paragraphs 0056-0063; Figures)
DEPENDENT CLAIM 8:
	The difference not yet discussed is wherein the first plate is bias able to have a positive charge, and wherein the second plate is biasable to have a negative charge.
	Regarding claim 8, Hatem et al. teach wherein the first plate is bias able to have a positive charge, and wherein the second plate is biasable to have a negative charge.  (Paragraph 0106; Fig. 17)
INDEPENDENT CLAIM 10:
	Regarding claim 10, Hatem et al. teach an ion implantation system, comprising an ion source operable to deliver an ion beam to a wafer; and a radical apparatus downstream of the ion source, the radical apparatus comprising a radical source operable to generate radicals in proximity to the wafer; and a filter positioned between the radical source and the wafer.  (Paragraphs 0025-0054; Paragraphs 0056-0063; Figures)

    PNG
    media_image1.png
    262
    405
    media_image1.png
    Greyscale

	The difference between Hatem et al. and the claim 10 is that the filter including a first plate and a second plate for receiving the radicals therebetween.
Regarding claim 10, Zhang et al. teach a filter should have plate electrodes, first and second, that face each other to filter out charged particles and allow radicals to pass. (Paragraph 0106; Fig. 17)

    PNG
    media_image2.png
    204
    432
    media_image2.png
    Greyscale

DEPENDENT CLAIM 11:
	The difference not yet discussed is wherein the radical source is a tubular cathode, and wherein the tubular cathode delivers the radicals as a radical band along a radical direction.
Regarding claim 11, Hatem et al. teach wherein the radical source is a tubular cathode.  (Paragraph 0051 – cylindrical)
DEPENDENT CLAIM 14:
	The difference not yet discussed is wherein the first plate and the second plate are positioned on opposite side of the radicals, wherein the first place has a positive charge and the wherein the second plate has a negative charge.
Regarding claim 14, Zhang et al. teach a filter should have plate electrodes, first and second, that face each other to filter out charged particles and allow radicals to pass. (Paragraph 0106; Fig. 17)

    PNG
    media_image2.png
    204
    432
    media_image2.png
    Greyscale

DEPENDENT CLAIM 15:
	The difference not yet discussed wherein the ion beam is delivered to the wafer along a beamline, and wherein the beamline is positioned below the filter.
Regarding claim 15, Hatem et al. teach wherein the ion beam is delivered to the wafer along a beamline, and wherein the beamline is positioned below the filter.  (Paragraphs 0025-0054; Paragraphs 0056-0063; Figures)
	The motivation for utilizing the features of Zhang et al. is that it allows for filtering particles.  (Paragraph 0106)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hatem et al. by utilizing the features of Zhang et al. because it allows for filtering particles.
Claim(s) 4, 5, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatem et al. in view of Zhang et al. as applied to claims 1-3, 6-8, 10, 11, 14, 15 above, and further in view of Izuo et al. (U.S. PGPUB. 2012/0168082 A1).
DEPENDENT CLAIMS 4, 12:
	The difference not yet discussed is wherein the first plate is heated, and wherein the second plate is maintained approximately at room temperature.
	Regarding claims 4, 12, Izuo et al. teach producing radicals between electrodes heated and cooled.  The cooling temperature is about room temperature.  (Paragraph 0027, 0046)
DEPENDENT CLAIMS 5, 13:
	The difference not yet discussed is wherein a temperature of the first plate is at least ten times greater than the room temperature of the second plate.
	Regarding claims 5, 13, Izuo et al. teach wherein a temperature of the first plate is at least ten times greater than the room temperature of the second plate.  (Paragraph 0027, 0046)
	The motivation for utilizing the features of Izuo et al. is that it allows for moving radicals for treatment.  (Paragraph 0046)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Izuo et al. because it allows for moving radicals for treatment.
Claim(s) 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hatem et al. in view of Zhang et al. as applied to claims 1-3, 6-8, 10, 11, 14 and 15 above, and further in view of  Coldren et al. (U.S. Pat. 4,874,459).
DEPENDENT CLAIMS 9, 16:
	The difference not yet discussed is wherein the first plate include a first surface facing the radicals, wherein the second plate includes a second surface facing the radicals, and wherein the first and second surfaces converge towards one another.
	Regarding claims 9, 16, Coldren et al. teach utilizing a nozzle shape for delivering radicals.  (See Abstract; Fig. 4)
Therefore it would have been obvious to modify the combination of Hatem et al. and Zhang et al. by tapering the electrodes for creating a nozzle effect as taught by Coldren et al. because it allows for directing radicals.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
November 1, 2022